Exhibit 10.18

SUNRISE SENIOR LIVING, INC.

2008 OMNIBUS INCENTIVE PLAN, AS AMENDED

RESTRICTED STOCK UNIT AGREEMENT

Sunrise Senior Living, Inc., a Delaware corporation (the “Company”), hereby
grants restricted stock units relating to its shares of common stock, $0.01 par
value (the “Stock”), to the Grantee named below. Additional terms and conditions
of the grant are set forth in this cover sheet and in the attachment
(collectively, the “Agreement”) and in the Company’s 2008 Omnibus Incentive
Plan, as amended (the “Plan”).

Grant Date:

Name of Grantee:

Number of Restricted Stock Units Covered by Grant:

Purchase Price per Share of Stock: $0.01

By signing this cover sheet, you agree to all of the terms and conditions
described in this Agreement and in the Plan, a copy of which is also attached.
You acknowledge that you have carefully reviewed the Plan, and agree that the
Plan will control in the event any provision of this Agreement is inconsistent
with the Plan. Certain capitalized terms used in this Agreement are defined in
the Plan, and have the meaning set forth in the Plan.

 

Grantee:        Date:       (Signature)     Company:        Date:      
(Signature)     Title:              

Attachment

This is not a stock certificate or a negotiable instrument.



--------------------------------------------------------------------------------

SUNRISE SENIOR LIVING, INC.

2008 OMNIBUS INCENTIVE PLAN, AS AMENDED

RESTRICTED STOCK UNIT AGREEMENT

 

Restricted Stock Unit Nontransferability    This grant is an award of restricted
stock units in the number of units set forth on the cover sheet, at the purchase
price set forth on the cover sheet, and subject to the vesting conditions
described below (“Restricted Stock Units”). The purchase price is deemed paid by
your service as a director to the Company. Your Restricted Stock Units may not
be sold, transferred, assigned, pledged or otherwise encumbered or disposed of,
whether by operation of law or otherwise. Vesting    Your Restricted Stock Units
vest as to one-quarter (1/4) of the total number of shares of Stock covered by
this grant, as shown on the cover sheet, on the Grant Date and one-quarter (1/4)
on the first day of the next three calendar quarters (each a “Vesting Date”),
subject to your continued service as a director of the Company on the applicable
Vesting Date. The resulting aggregate number of vested Restricted Stock Units
will be rounded to the nearest whole number, and you cannot vest in more than
the number of units covered by this grant. Delivery of Shares    Delivery of the
shares of Stock represented by your vested Restricted Stock Units will be made
within three (3) days after (a) December 31, 2011 or (b) if earlier, the date
you are no longer a director of the Company. Notwithstanding the foregoing,
delivery of the shares of Stock represented by your vested Restricted Stock
Units shall be made in accordance with your deferral election, if any, made
pursuant to the form attached hereto as Exhibit A. Forfeiture of Unvested Stock
Units    In the event that you are no longer serving as a director of the
Company for any reason, you will forfeit to the Company all of the Restricted
Stock Units that have not yet vested. Issuance    The issuance of Stock under
this grant shall be evidenced in such a manner as the Company, in its
discretion, will deem appropriate, including, without limitation, book entry
registration or issuance of one or more Stock certificates. Change in Control   
Notwithstanding the vesting schedule set forth above, upon the consummation of a
Change in Control, this award will become 100% vested.

 

2



--------------------------------------------------------------------------------

Shareholder Rights   

You do not have any of the rights of a shareholder with respect to the
Restricted Stock Units unless and until the Stock relating to the Restricted
Stock Units has been delivered to you. In the event of a cash dividend by the
Company on its outstanding Stock, you will be entitled to receive a cash payment
equal to the per-share dividend paid on the Stock for each Restricted Stock
Unit. The Company may in its sole discretion require that dividends be
reinvested in additional stock units, subject to the same vesting conditions and
delivered at the same time as the Restricted Stock Units.

 

Any distributions you receive as a result of any stock split, stock dividend,
combination of shares or other similar transaction shall be deemed to be part of
the Restricted Stock Units and subject to the same conditions and restrictions
applicable thereto.

Adjustments    In the event of a stock split, a stock dividend or a similar
change in the Stock, the number of shares covered by this grant may be adjusted
(and rounded down to the nearest whole number) pursuant to the Plan. Your
Restricted Stock Units shall be subject to the terms of the agreement of merger,
liquidation or reorganization in the event the Company is subject to such
corporate activity in accordance with the terms of the Plan. Applicable Law   
This Agreement will be interpreted and enforced under the laws of the State of
Delaware, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction. The Plan   

The text of the Plan is incorporated in this Agreement by reference.

 

This Agreement, the Plan and your election form constitute the entire
understanding between you and the Company regarding this grant of Restricted
Stock Units. Any prior agreements, commitments or negotiations concerning this
grant are superseded.

Data Privacy    In order to administer the Plan, the Company may process
personal data about you. Such data includes but is not limited to the
information provided in this Agreement and any changes thereto, other
appropriate personal and financial data about you such as home address and
business addresses and other contact information and any other information that
might be deemed appropriate by the Company to facilitate the administration of

 

3



--------------------------------------------------------------------------------

    

the Plan.

 

By accepting this grant, you give explicit consent to the Company to process any
such
personal data. You also give explicit consent to the Company to transfer any
such personal
data to other persons who are designated by the Company to administer the Plan.

Consent to Electronic Delivery    The Company may choose to deliver certain
statutory materials relating to the Plan in electronic form. By accepting this
grant you agree that the Company may deliver the Plan prospectus and the
Company’s annual report to you in an electronic format. If at any time you would
prefer to receive paper copies of these documents, as you are entitled to, the
Company would be pleased to provide copies. Please contact the General
Counsel at (703) 273-7500 to request paper copies of these documents. Electronic
Signature    All references to signatures and delivery of documents in this
Agreement can be satisfied by procedures the Company has established or may
establish for an electronic signature system for delivery and acceptance of any
such documents, including this Agreement. Your electronic signature is the same
as, and shall have the same force and effect as, your manual signature. Any such
procedures and delivery may be effected by a third party engaged by the Company
to provide administrative services related to the Plan.

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.

 

4



--------------------------------------------------------------------------------

Exhibit A

RESTRICTED STOCK UNIT GRANT

DEFERRAL AGREEMENT UNDER THE

SUNRISE SENIOR LIVING, INC. 2008 OMNIBUS INCENTIVE PLAN,

AS AMENDED

 

   Print Name

 

 

Resident Address

 

 

 

Please complete and return the form to:

Farinaz Tehrani

Sunrise Senior Living, Inc.

7900 Westpark Drive

McLean, Virginia 22102

Phone: 703-744-1705

Fax: 866-397-7037

 

 

 

DEFERRAL ELECTION

In accordance with the provisions of the Sunrise Senior Living, Inc. (the
“Company”) 2008 Omnibus Incentive Plan, as amended (the “Plan”), and, with
respect to Restricted Stock Units to be awarded to me in January 2011, I hereby
make the following deferral election:

 

  ¨ N/A (I do not elect to defer the delivery of the shares of Stock that are
issuable to me following the vesting of my Restricted Stock Units. Accordingly,
all shares of Stock issuable in respect of my vested Restricted Stock Units will
be delivered in accordance with the terms of my Restricted Stock Unit Agreement
(i.e., within three (3) days after (a) December 31, 2011 or (b) if earlier, the
date I am no longer a director of the Company.)

 

  ¨ I elect to defer delivery of 100% of the shares of Stock that are issuable
to me in respect of my vested Restricted Stock Units to the date that is three
(3) days after I am no longer a director of the Company, if later than
December 31, 2011.

I understand that if my service terminates prior to vesting, the award shall be
forfeited to the extent not vested.

 

5



--------------------------------------------------------------------------------

 

 

ACKNOWLEDGEMENT & SIGNATURE

I hereby make the election designated in this form, and agree to the terms and
conditions set forth in this form and in the Plan document. In the event of any
conflict between the terms of this form and the Plan, I understand that the
terms of the Plan shall govern.

 

Accepted and Agreed:               Signature     Date

 

Company Use: Date of receipt:                             , 2010

 

Initials:                         

 

6